DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6-10, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over HERNANDEZ (Pub. No.: US 2016/0323045A1) as applied to claim 1 above, and further in view of Zeng (Patent No.: US 6434016B2) and Ryu (Pub. No.: US 2015/0181708A1).

With respect to claims 1, 3:
HERNANDEZ discloses a radio frequency module, comprising a module board (fig. 8, item 801); 5a first electronic component (fig. 8, item 824 first filter) and a second electronic component that are disposed apart from each other on the module board (fig. 8, item 824 second filter); and a third electronic component that is electrically connected to both the first electronic component and the second electronic 10component (fig. 8, item 814); 
	HERNANDEZ does not explicitly disclose wherein a first portion of the third electronic physically overlaps a portion of the first electronic component and a second portion of the third electronic physically overlaps a portion of the second electronic component.
	ZENG discloses wherein a first portion of the third electronic physically overlaps a portion of the first electronic component and a second portion of the third electronic physically overlaps a portion of the second electronic component (col.5, line 64-col.6, line 6 discloses the overlapping of electronic component 415 in reference to device 405 and 410).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of ZENG into the teaching of HERNANDEZ in order to develop low cost and/or high-speed circuit boards that maintain an appropriate signal level quality.
Zeng and HERNANDEZ do not explicitly disclose a first surface and a second surface opposite to the first surface wherein the portion of the first electronic component and the portion of the second electronic component are physically disposed between the module board and the third electronic component, and wherein the radio frequency module further includes an electrode extending from the first portion of the third electronic component through the portion of the first electronic component to the module board, and an electrode extending from the second portion of the third electronic component through the portion of the second electronic component to the module board.
Ryu discloses the above limitations (fig. 1 having first and second surface as in parag. 0009 and items 140, 130 and 120 representing electronic component having an electrode extending from the first portion of the third electronic component through the portion of the first electronic component to the module board as disclosed in parag. 0055). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Ryu into the teaching of Zeng in view of HERNANDEZ in order to improve the miniaturization of semiconductor package modules.
With respect to claim 6:
5 HERNANDEZ discloses the radio frequency module according to claim 1, wherein the first electronic component is a first filter having a first passband (parag. 0007), the second electronic component is a second filter having a 10second passband different from the first passband (parag. 0008), and the third electronic component is a first switch connected between (i) an antenna connection terminal (fig. 8, item 816 is an antenna) and (ii) the first filter and the second filter (fig.8, item 824is a first and second filter).
With respect to claim 7:
HERNANDEZ discloses the radio frequency module according to claim 1, wherein the first electronic component is a third filter connected to an antenna connection terminal, the second electronic component is a fourth filter connected to 20the antenna connection terminal via the third filter, and the third electronic component is a second switch connected between the third filter and the fourth filter (Fig. 8). 
With respect to claim 8: 
25 HERNANDEZ discloses the radio frequency module according to claim 1, wherein the first electronic component is a first power amplifier, the second electronic component is a second power amplifier, and the third electronic component is a control circuit configured 30to control the first power amplifier and the second power amplifier (fig. 8, item 820 represents first, second power amplifier and item 806 is represent a control circuit as in parag. 0068).
With respect to claim 9:
HERNANDEZ discloses the radio frequency module according to claim 1, wherein the first electronic component is a first power amplifier, the second electronic component is a second power amplifier, - 31 -Attorney Docket No. 15867US01 and the third electronic component is a third switch connected between (i) at least one radio frequency input terminal and (ii) the first power amplifier and the second power amplifier (fig. 8 with amplifier 820 and switch 814 between RF antenna 816 and power amplifier 820).
With respect to claim 10:
HERNANDEZ discloses the radio frequency module according to claim 1, further comprising: a first filter having a first passband; and 10a second filter having a second passband different from the first passband, wherein the first electronic component is a first power amplifier, the second electronic component is a second power amplifier, and 15the third electronic component is a fourth switch connected between (i) the first filter and the second filter and (ii) the first power amplifier and the second power amplifier (fig. 8 and parag. 0007-0008).  
 With respect to claims 13, 14:

HERNANDEZ discloses a communication device, comprising a signal processing circuit configured to process a radio frequency signal (fig.2, item 230); and 10a radio frequency module configured to transfer the radio frequency signal between the signal processing circuit and an antenna (fig.2, item 101 is a RF module). 

Claims 4, 11, 12, 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over HERNANDEZ (Pub. No.: US 2016/0323045A1), Zeng (Patent No.: US 6434016B2), Ryu (Pub. No.: US 2015/0181708A1) as applied to claim 1 above, and further in view of Sugiyama (Pub. No.: US 2006/0099390A1).
With respect to claims 4:
The rejection of claim 1 is incorporated; HERNANDEZ, Zeng and Ryu do not explicitly disclose the radio frequency module wherein the module board includes a cavity, and at least a portion of the third electronic component is disposed 30in the cavity. 
	Sugiyama discloses RF module having a cavity and electronic component is disposed 30in the cavity (parag. 0060). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Sugiyama into the teaching of HERNANDEZ in view of Zeng and Ryu in order to provide a small-sized electronic component module in which RF units of a mobile phone for multi-band and multi-system are integrated at low cost. 
With respect to claims 11:
Sugiyama discloses t20he radio frequency module according to claim 1, further comprising a fourth electronic component, wherein the module board includes a first principal surface and a second principal physically disposed on opposite sides of the module board, 25the first electronic component, the second electronic component, and the third electronic component are disposed on one of the first principal surface and the second principal surface, and the fourth electronic component is disposed on or above the other of the first principal surface and the second principal surface (fig. 3 and 4).  
With respect to claim 12:
Sugiyama discloses t20he radio frequency module according to claim 11, further comprising external connection terminals, wherein the first electronic component, the second electronic - 32 -Attorney Docket No. 15867US01 component, and the third electronic component are disposed on the first principal surface, and the fourth electronic component and the external connection terminals are physically disposed on or above the second principal surface (fig. 3 and 4).  
With respect to claim 21:
HERNANDEZ discloses the radio frequency module according to claim 4, wherein the first electronic component is a first filter having a first passband, the second electronic component is a second filter having a second passband different from the first passband, and the third electronic component is a first switch connected between (i) an antenna connection terminal and (ii) the first filter and the second filter terminal (fig. 8, item 816 is an antenna) and (ii) the first filter and the second filter (fig.8, item 824is a first and second filter).
With respect to claim 22:
HERNANDEZ discloses the radio frequency module according to claim 4, wherein the first electronic component is a third filter connected to an antenna connection terminal, the second electronic component is a fourth filter connected to the antenna connection terminal via the third filter, and the third electronic component is a second switch connected between the third filter and the fourth filter (Fig. 8).  
With respect to claim 23:
HERNANDEZ discloses the radio frequency module according to claim 4, wherein the first electronic component is a first power amplifier, the second electronic component is a second power amplifier, and the third electronic component is a control circuit configured to control the first power amplifier and the second power amplifier (fig. 8, item 820 represents first, second power amplifier and item 806 is represent a control circuit as in parag. 0068).
With respect to claim 24:
HERNANDEZ discloses the radio frequency module according to claim 4, wherein the first electronic component is a first power amplifier. the second electronic component is a second power amplifier, and the third electronic component is a third switch connected between (i) at least one radio frequency input terminal and (ii) the first power amplifier and the second power amplifier (fig. 8 with amplifier 820 and switch 814 between RF antenna 816 and power amplifier 820).
With respect to claim 25:
HERNANDEZ discloses the radio frequency module according to claim 4. further comprising: a first filter having a first passband: and a second filter having a second passband different from the first passband. wherein the first electronic component is a first power amplifier, the second electronic component is a second power amplifier, and the third electronic component is a fourth switch connected between (i) the first filter and the second filter and (ii) the first power amplifier and the second power amplifier (fig. 8 and parag. 0007-0008).  


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846. The examiner can normally be reached Monday-Friday 8:00am-5:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571)-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AJIBOLA A AKINYEMI/Primary Examiner, Art Unit 2649